United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-3915
                    ___________________________

                                Terry Foster

                   lllllllllllllllllllllPlaintiff - Appellant

                                Janie Brewer

                          lllllllllllllllllllllPlaintiff

                                       v.

                     Rick Shipman Construction Inc

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                Appeal from United States District Court
              for the Eastern District of Arkansas - Northern
                              ____________

                         Submitted: July 20, 2022
                           Filed: July 22, 2022
                              [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas resident Terry Foster appeals from the district court’s1 adverse grant
of summary judgment in this diversity action against his employer, Rick Shipman
Construction, Inc. (Shipman). We affirm the grant of summary judgment, see
Holland v. Sam’s Club, 487 F.3d 641, 643 (8th Cir. 2007), as well as the subsequent
denial of Foster’s motion to alter or amend the judgment, see Peters v. Gen. Serv.
Bureau, Inc., 277 F.3d 1051, 1054 (8th Cir. 2002).

       Specifically, we agree with the district court that Foster failed to establish a
wrongful termination claim under Arkansas law, see Oriental Trading Co. v. Firetti,
236 F.3d 938, 944 (8th Cir. 2001), as he did not prove that Shipman terminated him
because of his participation in jury duty. See Palmer v. Arkansas Council on Econ.
Educ., 40 S.W.3d 784, 788 (Ark. 2001); Leggett v. Centro, Inc., 887 S.W.2d 523, 524
(Ark. 1994). The undisputed evidence instead showed that Foster was terminated for
not going to a job site as directed; and, as an at-will employee, this termination was
not unlawful. See Smith v. American Greetings Corp., 804 S.W.2d 683, 684 (Ark.
1991). Contrary to Foster’s argument that Shipman changed its rationale for his
termination, the record shows that Shipman’s reason for terminating Foster remained
consistent from the time of his termination through the underlying litigation. See
Smith v. Allen Health Sys., 302 F.3d 827, 835 (8th Cir. 2002). Foster also argues that
a decision by the Missouri Division of Employment Security has preclusive effect in
this litigation, but that decision concerned whether Foster was eligible for
unemployment benefits, not whether Shipman had wrongfully terminated him. See
Leonard v. Southwestern Bell Corp. Disability Income Plan, 341 F.3d 696, 701 (8th
Cir. 2003).

      Finally, while Foster raises arguments concerning the district court’s dismissal
of Janie Brewer’s constructive discharge claim, we do not have jurisdiction to


      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
consider those arguments, as Brewer did not join the notice of appeal, nor did the
notice of appeal otherwise indicate that she intended to appeal her dismissal. See
Moore v. Robertson Fire Protection Dist., 249 F.3d 786, 788 (8th Cir. 2001).

      Accordingly, we affirm.
                     ______________________________




                                       -3-